Title: To James Madison from Stephen Moylan, 11 April 1800
From: Moylan, Stephen
To: Madison, James


Sir
Philadelphia April 11th. 1800
When I last wrote you I sent the account as it stands on my books, on which a balance was due to you of £14. this money, I have since paid 14 dol. 50 cents for the water tax of 1799 which is to your debit. I have mislaid your last letter to me, tho I know it is amongst my papers, the substance of it is strong on my memory, the consequence of its receipt Mr. Barnes must have informd you, I will be your yearly tenant at 200 dollars ⅌ an. & I will pay the taxes. Shoud you sir be able to find a better offer or shoud I incline to remove to a better house notice from either, three months beforehand will be sufficient for both.
There are some repairs absolutely necessary, the hearth of the Kitchen has been long falling in, it is now completely so. I am geting a new hearth laid, I will charge you with the expence, I assure you the dinner for my family was yesterday cooked in the parlour.
Be assured sir, while I continue your tenant I will put you to no unnecessary expence. With great esteem I am Sir Your obedt. servant
Stephen Moylan
